Citation Nr: 1044435	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  02-13 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for chronic bronchitis and 
chronic obstructive pulmonary disease (COPD), to include as 
residuals of exposure to mustard gas and/or asbestos during 
active service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel
INTRODUCTION

The Veteran had active service from November 1942 to September 
1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a October 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran's claims file is in the jurisdiction of St. 
Petersburg, Florida RO.  A hearing was held before the 
undersigned Veterans Law Judge at this RO in April 2008.  A 
transcript of that hearing has been associated with the claims 
file.

This appeal was subject to a prior remand by the Board in May 
2008 and July 2009 for additional development.  The evidentiary 
record has been adequately developed in substantial compliance 
with all prior Board remand instructions and has been returned to 
the Board for further appellate review.  See Stegall v. West, 11 
Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.	The preponderance of the evidence shows that the Veteran did 
not experience exposure to mustard gas in service.

2.	The preponderance of the evidence shows that the Veteran does 
not have a current respiratory disorder that is causally 
related to a disease, injury or event in service, to include 
exposure to mustard gas and/or asbestos.




CONCLUSION OF LAW

A respiratory disorder was not incurred in or aggravated by 
active service, to include as a result of exposure to mustard gas 
and/or asbestos.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.310, 3.316 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need to 
discuss, in detail, the extensive evidence of record.  Indeed, 
the Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
each claim.

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide and; (3) that the 
claimant is expected to provide.

In July 2001, March 2008, and August 2009 the agency of original 
jurisdiction (AOJ) provided the notices then required by 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2010).  
Specifically, the AOJ notified the Veteran of information and 
evidence necessary to substantiate the claim of service 
connection; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  In addition, in March 2008 and August 2009 
the Veteran was provided with a notice of effective date and 
disability rating regulations pursuant to Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Although the notice letter 
postdated the initial adjudication, the claim was subsequently 
readjudicated without taint from the prior decision and no 
prejudice is apparent.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).   However, for the reasons detailed below, the 
Board concludes that the preponderance of the evidence is against 
the Veteran's claim.  Consequently, any deficiency regarding the 
notice mandated by Dingess/Hartman has been rendered moot.

VA has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits, such as providing 
VA examinations and obtaining medical records.  Therefore, the 
duty to notify and assist has been met.

Service Connection

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  This 
may be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions. Id. 
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2010).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service.  38 C.F.R. § 
3.303(d) (2010).

To establish a right to compensation for a present disability on 
a direct basis, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004).

In addition to the foregoing, regulations provide that exposure 
to certain specified vesicant agents during active military 
service, together with the subsequent development of certain 
diseases, is sufficient to establish service connection in the 
following circumstances: (1) full-body exposure to nitrogen or 
sulfur mustard during active military service, together with the 
subsequent development of chronic conjunctivitis, keratitis, 
corneal opacities, scar formation, nasopharyngeal cancer, 
laryngeal cancer, lung cancer (excluding mesothelioma), or 
squamous cell carcinoma of the skin; (2) full-body exposure to 
nitrogen or sulfur mustard or Lewisite during active military 
service together with the subsequent development of a chronic 
form of laryngitis, bronchitis, emphysema, asthma, or chronic 
obstructive pulmonary disease (COPD); or (3) full-body exposure 
to nitrogen mustard during active military service together with 
the subsequent development of acute nonlymphocytic leukemia.  
Service connection will not be established under this section if 
the claimed condition is due to the Veteran's own willful 
misconduct, or if there is affirmative evidence that establishes 
a nonservice-related supervening condition or event as the cause 
of the claimed condition.  38 C.F.R. § 3.316 (2010).

For claims involving exposure to mustard gas, the evidence must 
show in-service exposure, and a diagnosis of current disability, 
but a claimant is relieved of the burden of providing medical 
evidence of a nexus between the current disability and his in-
service exposure.  Rather, that nexus is presumed if the other 
conditions are met subject to the regulatory exceptions in 38 
C.F.R. § 3.316(b).  38 C.F.R. § 3.316; see also Pearlman v. West, 
11 Vet. App. 443, 446 (1998).

At the outset of this discussion, the Board notes that it has 
considered application of the presumption afforded to combat 
veterans under 38 U.S.C.A. § 1154(b) (West 2002) as to the 
incurrence of a disease or injury in service.  However, as the 
claimed disability is not alleged to have been incurred as a 
consequence of participation in combat, the Board finds that such 
provisions do not apply to his respiratory claim.

In addition, it appears that some of the Veteran's service 
records may have been destroyed in a fire at the National 
Personnel Records Center (NPRC) in 1973 and have not been 
located.  Under such circumstances, the United States Court of 
Appeals for Veterans Claims (Court) has held that there is a 
heightened obligation on the part of VA to explain findings and 
conclusions and to consider carefully the benefit of the doubt 
rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

Because some of the Veteran's service records may remain absent 
from the file, the Board's analysis has been undertaken with the 
heightened obligation set forth in Cuevas and O'Hare in mind.  It 
is further noted, however, that the case law does not lower the 
legal standard for proving a claim for service connection, but 
rather increases the Board's obligation to evaluate and discuss 
in its decision all of the evidence that may be favorable to the 
claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

At the April 2008 Board hearing, the Veteran testified that he 
was exposed to mustard gas at the Bainbridge Naval Training 
Center.  Specifically, he stated that he participated in a 
mustard gas exposure study where the gas masks given to him 
leaked.  The Veteran also indicated he started having problems 
with bronchitis immediately and had his tonsils removed for the 
purpose of alleviating his bronchitis condition.  See Hearing 
Transcript.

The Veteran's personnel records verify his presence at Bainbridge 
Naval Training Center in Maryland for approximately two weeks in 
April 1945.  See Veteran's in-service personnel records, dated 
April 1945.  The Veteran's in-service treatment records are 
absent of complaint or treatment for any a respiratory problems.  
In addition, the Veteran's August 1946 separation examination did 
not note any bronchitis condition or respiratory conditions.  See 
Separation Examination record, dated August 1946.

It was noted in a 2002 VA examination report that the Veteran had 
been treated on several occasions in the past for respiratory 
related disorders.  The Veteran's diagnosed with COPD and chronic 
bronchitis were also confirmed.  The VA examiner stated there was 
no signs of asbestosis but opined that the Veteran's COPD "may 
be related to the exposure to mustard gas, however the exposure 
data is not available."  See VA examination, dated February 
2002.  

The Veteran submitted a buddy statement by R. F., who was with 
the Veteran in Bainbridge NTC.  R. F. stated that he does not 
"recall much but [he does] remember being there [and] two 
["exercises" they] did: mustard gas (exposure) drill [and] fire 
fighting."  See R. F. letter to Veteran, dated April 2008. 

Dr. R. J. Scott, a private doctor, submitted a letter in July 
2008 stating that the Veteran was first treated in March 2008 and 
that he reported exposure to mustard gas training and brief 
exposure to asbestos during service.  Dr. Scott stated asbestos 
was an unlikely contributor to the Veteran's current condition 
but did not comment on whether it was possibly linked to the 
claimed mustard gas exposure.  See Dr. R. J. Scott's letter, 
dated July 2008.

In August 2008, the Veteran was afforded another VA respiratory 
examination.  A chest x-ray revealed a normal chest.  The VA 
examiner reviewed a computerized tomography of the chest from 
Holy Cross Hospital from June 2008 and compared with a previous 
study of November 2007.  There were 4 mm calcification in the 
left costophrenic recess and atelectatic changes in the dependent 
portion of the lung bases.  The lungs were mildly hyperinflated 
and hyperlucent.  There were mild emphysematous changes through 
the lungs as well.  The Veteran was diagnosed with COPD and the 
VA examiner opined it was less likely that the Veteran's exposure 
to asbestos was related to his bronchitis as there was no 
evidence of asbestos disease found.  The VA examiner noted the 
Veteran's claim of mustard gas exposure during service but no 
opinion as to whether it was linked to his COPD was reported.  In 
addition, the VA examiner noted the Veteran reported a history of 
smoking a pack of cigarettes a day for approximately six to seven 
years prior to quitting.  See VA examination, dated August 2008.

In the case of the claim for residuals of chemical exposure, the 
VA M21-1MR, Manual of Adjudication Procedures, provides specific 
instructions and criteria for the development of claims related 
to mustard gas or Lewisite exposure.  After a review of the 
records, the Board determined that it appeared that the RO did 
attempt to obtain documentation verifying the Veteran's alleged 
exposure by way of an August 2006 letter to the VA's Compensation 
and Pension Service (C&P Service) pursuant to M21-1MR, Part IV, 
Subpart ii, Chapter 1, Section F.  See Letter to C&P Service, 
dated August 2006.  

After failing to receiving a response from C&P Service (including 
to a follow up letter in March 2007), the RO sent a request 
letter to the Naval Research Laboratory dated June 2007.  See 
Letter to Naval Research Laboratory letter, dated March 2007.  
The Naval Research Laboratory responded stating that they did not 
have any record of the Veteran participating in U.S. Navy 
chemical warfare tests at their site in Washington, D.C. during 
World War II and did not carry any records for other testing 
locations.  Furthermore, the Naval Research Laboratory suggested 
that the RO contact the National Personnel Record Center (NPRC) 
in St. Louis, Missouri, as they may have additional records.  See 
Naval Research Laboratory letter, dated August 2007.  Therefore, 
the Board remanded this appeal for further development in 
accordance with M21-1MR, Part IV, Subpart ii, Chapter 1, Section 
F.

According to an August 2010 email response from the VA Central 
Office stated that a response from the Department of Justice's 
Force Health Protection and Readiness Department indicated that 
the Veteran was not identified in Project Shipboard Hazard and 
Defense (SHAD), ChemBio program, or the Mustard-Lewisite human 
exposure testing.  They were unable to find any record of 
exposure to testing substances studies or other agents during 
training.  See email from A. J. L. from the VA central office, 
dated August 12, 2010.

Upon review of the evidence of record, the Veteran's claim for 
service connection for chronic bronchitis and COPD as a result of 
exposure to asbestos and/or mustard gas is denied.  There are 
medical opinions stating that5 there is no evidence linking the 
Veteran's respiratory condition to asbestos exposure.  In 
addition, while the Board acknowledged in the July 2009 decision 
that the Veteran probably had some exposure to asbestos during 
his time in the Navy, there was no diagnosis for asbestosis.  

There is also no objective evidence the Veteran was exposure to 
mustard gas during service, nor does the Veteran's service 
treatment records document the Veteran's claimed exposure to 
mustard gas.  Although the VA examiner in February 2002 stated 
the Veteran's COPD was related to exposure to mustard gas, the VA 
examiner also noted the exposure date was not available.  The 
Board finds this conclusion lacking in probative value as it is 
phrased in terms that are general and speculative.  More 
importantly, the VA examiner conclusion was not based on 
objective evidence confirming mustard gas exposure.  Therefore, 
this opinion is not sufficiently definitive to warrant service 
connection.  

Despite the Veteran and R. F.'s statement attesting to mustard 
gas exposure, it is outweighed by the objective evidence.  There 
is no evidence of record indicating that the Veteran was exposed 
to mustard gas while on active duty.  The Veteran and R. F.'s 
unsupported representations of mustard gas exposure alone are not 
sufficient to establish service connection under 38 C.F.R. § 
3.316.  See Pearlman, 11 Vet. App. 443, 446 (1998).

Therefore, although the Board acknowledges the Veteran's 
diagnosed COPD and bronchitis, as there is no objective evidence 
it is etiologically linked to exposure to asbestos and/or mustard 
gas. 

However, even where the criteria for service connection under the 
provisions of 38 C.F.R. § 3.316 are not met, a veteran is not 
precluded from establishing entitlement to service connection by 
proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994).

The records fail to indicate any treatment for respiratory 
problems in service.  The Veteran's separation examination in 
August 1946, moreover, noted normal lungs on examination and x-
ray.  

Aside from the Veteran's statements, there are no indications 
associating the Veteran's respiratory condition and exposure to 
mustard gas and/or asbestos.  The Veteran's unsupported 
representations of mustard gas exposure alone are not sufficient 
to establish service connection under 38 C.F.R. § 3.316.  See 
Pearlman, supra.  It is well settled that neither the Board nor a 
person who lacks the relevant medical training is qualified to 
render etiology opinions that require medical experience, 
training, or education.  Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007); McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).  
Because opining as to the relationship between the Veteran's 
current respiratory condition and his period of active service 
requires medical training, the Veteran is not qualified to 
render, on her own accord, a competent nexus opinion.  

The Board notes that the Veteran has not claimed that his 
disabilities began in service, but rather that they are the 
result of exposure to mustard gas and/or asbestos while on active 
duty.  Nevertheless, the Board will address direct service 
connection for chronic bronchitis and COPD.  

As stated above, the Board notes that the Veteran has a current 
diagnosis with regard to chronic bronchitis and COPD. However, 
while there is a current disability, there is no evidence of 
record, including a claim by the Veteran, that either disability 
was incurred during active duty service and no evidence that 
directly links the Veteran's disabilities to his active duty 
service.

The Board observes that the Veteran is competent, as a lay 
person, to provide evidence regarding injury and symptomatology; 
however, he is not competent to provide evidence regarding 
diagnosis, including the severity of a disease or disorder, or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Moreover, as noted above, there is no indication that the Veteran 
contends that his respiratory condition was incurred during 
active duty service.  See also Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

Under the above circumstances, the Board finds that a 
preponderance of the evidence is against the Veteran's claims of 
entitlement to service connection for chronic bronchitis and COPD 
to include as residuals of exposure to mustard gas and/or 
asbestos during active service.  In this regard, the medical 
evidence shows a current diagnosis, however, there is no evidence 
that either disability was incurred during active duty service 
and the evidence of greater probative weight indicates that the 
Veteran was not exposed to mustard gas during active duty 
service.  The Board has considered the benefit of the doubt rule; 
however, as a preponderance of the evidence is against these 
claims such rule does not apply and the claims must be denied.  
38 U.S.C.A. §5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Entitlement to service connection for chronic bronchitis and 
COPD, to include as residuals of exposure to mustard gas and/or 
asbestos during active service, is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


